Mr. Justice Texidor
delivered the opinion of the Court.
The first ground urged by. the appellee in support of his motion to dismiss the appeal lacks merit, as it appears from the record that the appellant was granted several extensions of time, the last of which expired on December 5, 1930.
With regard to the second ground, namely, that appellant Pedrosa failed to serve notice of the appeal on his codefend-ant Vargas, it is contended by the appellant in opposing the motion herein, that such notice was unnecessary because *578Vargas did not answer the complaint, nor his default had been entered. It appears from the transcript of the record that Vargas filed a demurrer jointly with Pedrosa and then failed to answer the complaint. Vargas is a party interested in the action and should have been served with notice of the appeal.
It is unnecessary to pass upon the question raised as to the appeal being frivolous.
The appeal must be, and it is hereby, dismissed.